Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 8/05/2021, in which:

Claims 1, 2, 4-5, 8-9, 11-12, 15, 17-18 were amended.
No claims were cancelled/added.
Claims 1-20 are pending.
Claim(s) 1, 8, 15 is/are independent claim(s).

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Note Regarding Prior Art



Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections 35 U.S.C. §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim(s) 1-3, 8-10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suresh S. Pandian et al. (US PG Pub No. 2005/0004885; Published: 01/06/2005)(hereinafter: Pandian) in view of Yasuo Kato et al (US PG Pub No. 2001/0011283; Published: 08/02/2001)(hereinafter: Kato) further in view of Michael R. Campanelli et al. (US PG Pub No. 2015/0205777; Published: 07/23/2015)(hereinafter: Campanelli).


Claim 1:
As per independent claim 1, Pandian discloses a method for intelligent forms automation, the method comprising: receiving, by a form processing engine running on a server machine operating in an enterprise computing environment, a request or submission involving a non-native form [[0056, 0060-0062]]. Server receives documents (forms) in a variety of formats, processing non-native forms in formats such as Microsoft Word document, PDF, or document images.
processing, by the form processing engine, the virtual copy of the native form according to a workflow associated therewith [[0102] The server 201, in creating the eForm (200), configures submission rules (204). The submission rules for an eForm incorporate validation rules which must be satisfied prior to allowing a document to be submitted. For example, an eForm would not be in the proper format to be submitted if it were incomplete in some significant respect, such as the omission of mandatory information. The submission rules 204 may also, for example, include routing information for use in determining the location of a destination server targeted to receive the created eForm, and various recipient e-mail addresses. In accordance with an exemplary embodiment, the answer to a particular question or set of questions, in a questionnaire may be routed to one e-mail address. The answer to a different question in, for example, a different portion of the questionnaire, may be routed elsewhere].
Pandian discloses converting a non-native form to an eForm that can be processed by the server computer. However, Pandian failed to specifically disclose
Wherein the non-native form has a previously added field comprising a globally unique identifier (GUID) that identifies a native form processable by the form processing engine prior to the non-native form being made accessible by end users;
locating, by the form processing engine, the previously added field in the non-native form;
extracting, by the form processing engine, the GUID from the previously added field and form data from data fields of the non-native form;
retrieving, by the form processing engine utilizing the GUID, a virtual copy of the native form identified by the GUID; and populating, by the form processing engine, the virtual copy of the native form with the form data.
Kato, in the same field of electronic form filling discloses
Wherein the non-native form has a previously added field comprising a globally unique identifier (GUID) that identifies a first native form of a plurality of native forms stored on a server, the first native form processable by the form processing engine prior to the non-native form being made accessible by end users [[0026] adding identification code proper to an electronic document thereto, registering the electronic document to which the identification code is added in a document server connected through a network, printing the registered electronic document and the identification code on the same paper face, [0060]].
locating, by the form processing engine, the previously added field in the non-native form [[0055] When a document is printed, transmitted, or received, or is entered through the image scanner 6 in the client PC 2, it is automatically registered in the document registration server 1. To retrieve the document, the identification code assigned to the document at the time of document registration is read through the scanner [0110] When a document retrieval process is started in the client PC 2 at step 301 and an image of identification code such as bar code is input (YES at step 302), the input identification code is interpreted at step 303 and the document registration server 1 in which the required document is registered is identified from the identification code (if more than one document registration server exists), then a document request address for the network is generated at step 304. The document request address contains the identification code proper to the document, added thereto at the time of document registration as well as the address of the document registration server 1.]
extracting, by the form processing engine, the GUID that identifies the first native form of the plurality of native forms from the previously added field [[0110] When a document retrieval process is started in the client PC 2 at step 301 and an image of identification code such as bar code is input (YES at step 302), the input identification code is interpreted at step 303 and the document registration server 1 in which the required document is registered is identified from the identification code (if 
retrieving, by the form processing engine utilizing the GUID, a virtual copy of the first native form identified by the GUID  [[0110] When a document retrieval process is started in the client PC 2 at step 301 and an image of identification code such as bar code is input (YES at step 302), the input identification code is interpreted at step 303 and the document registration server 1 in which the required document is registered is identified from the identification code (if more than one document registration server exists), then a document request address for the network is generated at step 304. The document request address contains the identification code proper to the document, added thereto at the time of document registration as well as the address of the document registration server].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pandian’s form teachings to include an added field comprising a globally unique identifier (GUID) that identifies a native form processable by the form processing engine prior to the non-native form being made accessible by end users, to locate by the form processing engine, the previously added field in the non-native form; to extract by the form processing engine, the GUID from the previously added field and to retrieve, by the form processing engine utilizing the GUID, a virtual copy of the native form identified by the GUID as disclosed by Kato. The motivation for doing so would have been to provide an electronic document filing 
Pandian and Kato scanning and retrieving a form via the GUID, but failed to specifically disclose extracting…form data from data fields of the non-native form and populating, by the form processing engine, the virtual copy of the native form with the form data
Campanelli, in the same field of identifying electronic forms and filling them with extracted information discloses
extracting…form data from data fields of the non-native form [[0049-0050] Returning to FIG. 4, the system may then use the field labels to identify appropriate text content to add to the fill-in fields (step 435) to yield an automatically filled-in form].
populating, by the form processing engine, the virtual copy of the first native form with the form data [[0050] the system may then use the field labels to identify appropriate text content to add to the fill-in fields (step 435) to yield an automatically filled-in form]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pandian’s eForm creation teachings extract…form data from data fields of the non-native form and populate, by the form processing engine, the virtual copy of the native form with the form data disclosed by Campanelli. The motivation for doing so would have been to retrieve existing native 

Claim 2:
As per claim 2, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Pandian, Kato and Campanelli disclose wherein the non-native form includes same or overlapping data fields required in the first native form. Campanelli, [[0038]]. Native forms include forms that match the exact form ID, resulting in a native form that includes the same fields.

Claim 3:
As per claim 3, which depends on claim 1, Pandian, Kato and Campanelli disclose wherein the non-native form comprises a portable document format (PDF) form or a Web form. Pandian, [[0052, 0056, 0062, 0069]]. Form comprises a PDF form.

Claim 8:
	As per independent claim 8, it recites a system for executing the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 9:
	As per claim 9, it is rejected under the same rationale as claim 2 above.


	As per claim 10, it is rejected under the same rationale as claim 3 above.

Claim 15:
	As per independent claim 15, it recites a computer program product comprising non-transitory computer readable medium storing instructions which when executed by a processor, cause the processor to perform the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 16:
	As per claim 16, it is rejected under the same rationale as claim 3 above.


Claim(s) 4-5, 11-12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandian, Kato and Campanelli in view of Joss Giffard-Burley (US 2018/0060291; Published: 03/01/2018)(hereinafter: Giffard-Burley).

Claim 4:
As per claim 4, which depends on claim 3, Pandian, Kato and Campanelli disclose  further comprising: obtaining or receiving the GUID from a user permitted to access the first native form. Pandian [0098-- The Eform publishing process 202 further involves adding a form ID to the PDF form so that it may be later accessed and identified].
creating a hidden field in the PDF form; and placing the GUID in the hidden field in the PDF form to thereby associate the PDF form with the first native form through the GUID in the hidden field in the PDF form.
Giffard-Burley, in the same field of generating form identifiers to associate a form with a template discloses these limitations in that [[0021]form is PDF document [0044] (e.g., the server computer 200) generates metadata to be stored in a first document when a new PDF file is created or obtained…the server computer associates the location and field type with the form ID, and stores the location, field type, and form ID in a metadata stream of the first document. [0004] The form identifier, the location, and the field type may be stored in the sub-elements. The form identifier may be stored in an attribute property of one of the sub-elements. The structured document format may be an XML format. The metadata stream of the document may be in a metadata format that is independent of file format of the document. The metadata format may be an XMP format]. The server creates a metadata field and stores form ID therein. The metadata is hidden in the sense that it is not displayed with the contents of the form document.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pandian, Kato and Campanelli form ID assignment to a form that is to be reused to create a hidden field in the PDF form and to place the GUID in the hidden field in the PDF form to thereby associate the PDF form with the native form through the GUID in the hidden field in the PDF form disclosed by Giffard-Burley. The motivation for doing so would have been to associate the GUID with 

Claim 5:
As per claim 5, which depends on claim 3, Pandian, Kato and Campanelli disclose further comprising: obtaining or receiving the GUID from a user permitted to access the first native form. Pandian [0098-- The Eform publishing process 202 further involves adding a form ID to the PDF form so that it may be later accessed and identified].
Pandian, Kato and Campanelli failed to specifically disclose embedding the GUID in a form parameter in source code of the Web form to thereby associate the Web form with the first native form through the GUID in the form parameter in the source code of the Web form.
Giffard-Burley, in the same field of generating form identifiers to associate a form with a template discloses these limitations in that [[0021] form is PDF document [0044] (e.g., the server computer 200) generates metadata to be stored in a first document when a new PDF file is created or obtained…the server computer associates the location and field type with the form ID, and stores the location, field type, and form ID in a metadata stream of the first document. [0004] The form identifier, the location, and the field type may be stored in the sub-elements. The form identifier may be stored in an attribute property of one of the sub-elements. The structured document format may be an XML format. The metadata stream of the document may be in a metadata format that is independent of file format of the document. The metadata format may be an XMP 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pandian, Kato and Campanelli’s form ID assignment to a form that is to be reused to embed the GUID in a form parameter in source code of the Web form to thereby associate the Web form with the native form through the GUID in the form parameter in the source code of the Web form as disclosed by Giffard-Burley. The motivation for doing so would have been to associate the GUID with a field that is independent from the document and that can instruct the system on how to handle the form data (0041-42). 

Claim 11:
	As per claim 11, it is rejected under the same rationale as claim 4 above.

Claim 12:
	As per claim 12, it is rejected under the same rationale as claim 5 above.

Claim 17:
	As per claim 17, it is rejected under the same rationale as claim 4 above.

Claim 18:
	As per claim 18, it is rejected under the same rationale as claim 5 above.

Claim(s) 6-7, 13-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandian, Kato and Campanelli in view of Zeev Halevi et al. (US 2012/0089659; Published: 04/12/2012)(hereinafter: Halevi).


Claim 6:
As per claim 6, which depends on claim 1, Pandian, Kato and Campanelli disclose editing the form (Pandian figures 29-31). However, Pandian, Kato and Campanelli failed to specifically disclose the limitations of claim 6.
Halevi, in the same field of editing and converting form formats discloses further comprising: responsive to a user instruction to create an editable native form from a non-native form, obtaining source code of the non-native form, parsing the source code to identify fields, extracting the fields and values associated therewith [[0069] the script may parse and "read" the form to identify the editable fields. For example, the script may locate "Text Fields" and "Checkboxes." The form may have one, two, or more pages, As such, the parsing may include parsing a single page, or parsing a plurality of pages. The same script or a different script may be employed to parse the objects in the form for generating the background portion. By way of example, a PDF format fillable form may be parsed to separate the editable portion and background portion. FIG. 13A illustrates a PDF form that includes editable fields and objects. This form may be parsed to obtain the editable fields]and creating the editable native form using the fields and values associated therewith thus extracted from the non-native form, the editable native form editable through a form design tool [ [0009][0069], [0071] two or more users my interact with the form by adding, editing or deleting a signature box, comments, graphics, new fields, and the like. At the end of a collaborative session or at any other time during the session, the modifications to the document, or the entire document including the modifications may be saved. Preferably the saving of the document or the modifications is to the application server. Preferably the document including the modifications is saved to a PDF file.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pandian, Kato and Campanelli’s converted form to obtain source code of the non-native form, parsing the source code to identify fields, extracting the fields and values associated therewith and create the editable native form using the fields and values associated therewith thus extracted from the non-native form, the editable native form editable through a form design tool as disclosed by Giffard-Burley. The motivation for doing so would have a non-native form into a native collaborative form capable of being edited by multiple users, thus increasing efficiency and while expanding the usage of the form to known collaborative settings (0036).  

Claim 7:
As per claim 7, which depends on claim 1, Pandian, Kato and Campanelli disclose editing the form (Pandian figures 29-31). However, Pandian, Kato and Campanelli failed to specifically disclose the limitations of claim 7.
further comprising: responsive to a user instruction to create a Web form from a published native form, obtaining fields in the published native form without formatting information [[0069] the script may parse and "read" the form to identify the editable fields. For example, the script may locate "Text Fields" and "Checkboxes." The form may have one, two, or more pages, As such, the parsing may include parsing a single page, or parsing a plurality of pages. The same script or a different script may be employed to parse the objects in the form for generating the background portion. By way of example, a PDF format fillable form may be parsed to separate the editable portion and background portion. FIG. 13A illustrates a PDF form that includes editable fields and objects. This form may be parsed to obtain the editable fields]. Fields are obtained, information does not have to be formatted. Generating source code of the Web form using the fields obtained from the published native form, and presenting the source code of the Web form through a user interface on a user device [[0008-0009,0069] [0041] the present invention may enable synchronized co-browsing between multiple web browser clients (i.e., users), using collaborative web applications. the teachings thus contemplate collaboratively accessing, modifying, navigating, or otherwise observing one or more file or other item for word processing, browsing the internet, spreadsheet calculating, database sorting, image viewing, form filling, and the like].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pandian, Kato and Campanelli’s converted form to obtain fields in the published native form without formatting 

Claim 13:
	As per claim 13, it is rejected under the same rationale as claim 6 above.

Claim 14:
	As per claim 14, it is rejected under the same rationale as claim 7 above.

Claim 19:
	As per claim 19, it is rejected under the same rationale as claim 6 above.

Claim 20:
	As per claim 20, it is rejected under the same rationale as claim 7 above.

Response to Arguments


The Applicant arguments focus on Kato. More specifically, the Applicant points to figure 9 and states: “Note that, for the system of Kato to work, each document in the system will have a unique identification code. The identification code added to a document in Kato is the identification code for that document, not for another document. In contrast, the claimed GUID of the non-native form does not identify the non-native document itself, but rather, identifies a first native form of a plurality of native forms stored on a server. Other non-native documents could also have a field comprising the same GUID identifying the first native form. Other non- native documents could have a field comprising a GUID identifying a different native form. As discussed, the Kato identification code identifies the document to which it is printed to, not one of a plurality of separate non-native documents. 
Similarly, for the same reasons, Kato does not disclose extracting a GUID that identifies the first native form of the plurality of native forms, but rather, adds an identification code to each document that identifies the document itself.”
The Applicant arguments are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., other documents comprising the same GUID) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
wherein the non-native form has a preciously added field comprising a globally unique identifier (GUID) that identifies a first native form of a plurality of native forms stored on a server, the first native form processable by the form processing engine….” Does not preclude the plurality of native forms being different forms. That is, in Kato, each non-native form includes a GUID that identifies the native form. The language “a first native form of a plurality of native forms” merely states that there is a plurality of native forms, the claim language does not state that all of the plurality of native forms are the same or that multiple documents share the same GUID. Additionally, Kato is not limited to a single document, it follows that any of the documents of Kato is a first native form of a plurality of native forms in the document registration server. Since each document having a GUID would necessarily have a “first native form of a plurality of native forms stored in the server”. Thus, the Examiner maintains Kato discloses the claimed limitation.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Contact


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/           Primary Examiner, Art Unit 2144